447 So. 2d 1074 (1984)
Arthur QUICK
v.
MURPHY OIL COMPANY, et al.
No. 84-C-0386.
Supreme Court of Louisiana.
April 2, 1984.
Writ denied. The result, remanding the case to the district court for further proceedings, is correct. We decline, however, to express an opinion at this stage of the proceeding as to whether the date of "contraction" can be established with sufficient legal certainty to hold that the cause of action arises at that time. Such a determination *1075 necessarily requires expert testimony explaining how such time, or period of time, can be established. Until such a record is before the court, the issue cannot be fairly resolved. See Owens v. Martin, 438 So. 2d 1114 (La.1984).